Exhibit 10.1

TESSERA, INC.

March 26, 2010

Bruce M. McWilliams

3025 Orchard Parkway

San Jose, CA 95134

 

Re: Amendment to Consulting Agreement between Bruce M. McWilliams and Tessera,
Inc., dated April 3, 2009 (the “Agreement”)

Dear Bruce:

The purpose of this letter is to amend the Agreement by replacing Exhibit A with
the enclosed Exhibit A, effective as of March 31, 2010. All other terms of the
Agreement remain unchanged.

If you agree with this Amendment, indicate your acceptance by signing below and
initialing the new Exhibit.

Yours very truly,

 

  By:   /s/ Bernard J. Cassidy

Name:

  Bernard J. Cassidy

Title:

  Executive Vice President and General Counsel

AGREED AND ACCEPTED:

 

By:   /s/ Bruce M. McWilliams Name:   Bruce M. McWilliams

Enclosure: Exhibit A



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF CONSULTING SERVICES

AND COMPENSATION

Services:

Consultant will provide strategic advice and analysis at the request of the
Chief Executive Officer, which may include sales and market analysis, product
and business development plans, and merger and acquisition analysis.

Compensation:

Your stock options and restricted stock grants (set forth below) shall continue
to vest pursuant to their original terms for so long as you continue to provide
consulting services to the Company, subject to the following conditions:

 

  (i) stock options vesting during the term of this Agreement will be treated as
Nonstatutory Stock Options, and to the extent any options vested upon
termination of your employment are not exercised within three months of your
employment termination, they will also be treated as Nonstatutory Stock Options,
and not as Incentive Stock Options;

 

  (ii) after this Agreement terminates, you will have ninety (90) days
thereafter to exercise any vested options, pursuant to your Stock Option
Agreements; and

 

  (iii) upon termination of this Agreement, all unvested stock options and stock
grants shall cease vesting, and all unvested options and grants will be
cancelled.

 

Grant Date

   No. of Shares    Exercise Price Per
Share   

Vesting

Stock Options

        

08/18/04

   5,633    $ 17.75    1/60th per month

08/18/04

   224,367    $ 17.75    1/60th per month

11/22/05

   55,000    $ 28.07    1/48th per month

05/18/06

   3,546    $ 28.20    1/48th per month

05/18/06

   96,454    $ 28.20    1/48th per month

08/27/07

   2,687    $ 37.21    1/48th per month

08/27/07

   122,313    $ 37.21    1/48th per month

05/15/08

   125,000    $ 19.75    1/48th per month

Restricted Shares

        

05/18/06

   16,000    $ —      1/48th per month

08/27/07

   10,000    $ —      1/48th per month

[ /s/bmw ] [ /s/bjc ]

INITIAL   INITIAL